     Case 2:12-cv-02334-TLN-DB Document 103-1 Filed 12/18/19 Page 1 of 1


 1

 2

 3                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
 4

 5
     United States of America,                         No. 2:12-CV-02334-TLN-DB
 6
                        Plaintiff,                     [PROPOSED] ORDER GRANTING
 7                                                     REQUEST TO EXTEND JOINT STATUS
            v.                                         REPORT DEADLINE
 8
     L. Richard Shearer; Diane Shearer; Stanley
 9   Swenson as Trustee of the Hotlum Trust,
10   Berryvale Trust, and Regency Trust; et al.;

11                      Defendants.

12

13          Plaintiff the United States of America and Defendants L. Richard Shearer and Diane

14   Shearer, by and through their undersigned counsel, have filed a joint request to extend the

15   deadline to file a Joint Status Report in this matter (ECF No. 102). (ECF No. 103.) In

16   consideration of the parties’ request and for good cause shown, IT IS HEREBY ORDERED that

17   the parties shall file a Joint Status Report on or before January 2, 2020.

18          IT IS SO ORDERED.

19          Dated:                                 ____________________
                                                   TROY L. NUNLEY
20                                                 United States District Court Judge
21

22

23

24

25

26

27

28


     Proposed Order                                1
